Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered September 28, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
Limited expert testimony was permissible to explain the absence of buy money on defendant after the sale, since there was evidence upon which to infer the existence of possible accomplices (compare, People v Taylor, 247 AD2d 277, lv denied 91 NY2d 978, with People v Colon, 238 AD2d 18, appeal dismissed 92 NY2d 909).
The isolated comment by the prosecutor during summation concerning the reasons that the arresting officer did not search the individual standing in proximity to defendant could not have deprived defendant of a fair trial.
We have considered and rejected defendant’s remaining arguments. Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin. JJ.